Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT, dated as of May 21, 2014 (this “Agreement”), to the Credit
Agreement, dated as of October 7, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) among (i) Empire State Realty Trust, Inc., a Maryland corporation
(the “Parent”), (ii) ESRT Empire State Building, L.L.C., Empire State Realty OP,
L.P. (“ESR OP”) and the other Subsidiaries of the Parent from time to time party
thereto as co-borrowers (the “Borrowers”), (iii) the Lenders from time to time
party thereto, and (iv) Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Parent is a Guarantor of the Obligations;

WHEREAS, the Borrowers have requested that the Lenders release the Parent from
its obligations as a Guarantor of the Obligations; and

WHEREAS, subject to the terms and conditions set forth herein the Lenders party
hereto are willing to consent to such an amendment;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement.

1.1 Definition of Eurodollar Rate. The definition of “Eurodollar Rate” contained
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London interbank offered rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;



--------------------------------------------------------------------------------

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

1.2 Definition of Guarantors. The definition of “Guarantors” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Guarantors” means, collectively, (i) each Subsidiary of ESR OP listed on
Schedule IV and each other Subsidiary of ESR OP that becomes a guarantor of the
Obligations in accordance with Section 6.12(b), in each case to the extent such
Subsidiary is not released from its guarantee of the Obligations by the
Administrative Agent in accordance with the provisions of this Agreement or the
Guaranty Agreement and (ii) at any time that the Parent has Guaranteed the
Obligations in accordance with Section 6.12(b), the Parent.

1.3 Definition of Loan Parties. The definition of “Loan Parties” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Loan Parties” means, collectively, the Parent, the Borrowers and the Subsidiary
Guarantors.

1.4 Definition of Subsidiary Guarantors. The definition of “Subsidiary
Guarantors” contained in Section 1.01 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“Subsidiary Guarantors” means, collectively, (a) at any time the Parent is not a
Guarantor, all of the Guarantors and (b) at any time that the Parent is a
Guarantor, all of the Guarantors other than the Parent.

1.5 Definition of Unrestricted Cash. The definition of “Unrestricted Cash”
contained in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the Borrowers and their respective Subsidiaries at such time
that are not subject to any pledge, Lien or control agreement (excluding
statutory Liens in favor of any depositary bank where such cash and Cash
Equivalents are maintained), minus (b) amounts included in the foregoing clause
(a) that are held by a Person other than the Borrowers or any of their
respective Subsidiaries as a deposit or security for Contractual Obligations.

1.6 Section 2.15(a). Section 2.15(a) of the Credit Agreement is hereby amended
by replacing the words “Loan Parties” appearing therein with the words “Loan
Documents.”

 

2



--------------------------------------------------------------------------------

1.7 Section 6.01. Section 6.01 of the Credit Agreement is hereby amended by
(i) deleting the word “and” that appears at the end of subsections (a) and
(b) thereof, (ii) substituting “; and” that appears at the end of subsections
(c) thereof with for the period that appears at the end thereof and
(c) inserting the following paragraphs as subsections (d) and (e) thereof:

(d) as soon as available, but in any event within 90 days after the end of each
fiscal year of ESR OP (commencing with the fiscal year ending December 31,
2014), a consolidated balance sheet of ESR OP and its Consolidated Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case, to the extent required to be included
in ESR OP’s filings with the SEC, in comparative form the figures as of the end
of and for the previous fiscal year (which comparative shall be in the form and
to the extent required to be included in the Parent’s filings with the SEC), all
in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; it being understood and agreed that the delivery by
ESR OP of its Annual Report on Form 10-K with the SEC (satisfying the SEC’s
requirements for 10-K filings) within the time period described in this clause
(d) accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders satisfying the requirements of this clause (d) shall satisfy
the requirements of this clause (d); and

(e) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of ESR OP (commencing
with the fiscal quarter ended June 30, 2014), a consolidated balance sheet of
ESR OP and its Consolidated Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of ESR OP’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity, and cash flows for
the portion of ESR OP’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year (which comparatives shall be in the form and to the extent
required to be included in ESR OP’s filings with the SEC), all in reasonable
detail, certified by the chief executive officer, chief financial officer,
treasurer or controller of ESR OP as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of ESR OP and its
Consolidated Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; it being understood and
agreed that the delivery by ESR OP of its Quarterly Report on Form 10-Q with the
SEC (satisfying the SEC’s requirements for 10-Q filings) within the time period
described in this clause (e) shall satisfy the requirements of this clause (e).

 

3



--------------------------------------------------------------------------------

1.8 Section 6.12(b). The following paragraph is hereby added to the end of
Section 6.12(b) of the Credit Agreement:

If at any time the Parent desires to become a Guarantor, it shall: (a) at least
10 days prior to the date the Parent proposes to become a Guarantor (i) notify
the Administrative Agent in writing of such desire and (ii) provide the
Administrative Agent and each Lender with all documentation and other
information concerning the Parent that the Administrative Agent or such Lender
requests in order to comply with its obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act;
(b) execute and deliver to the Administrative Agent a joinder agreement to the
Guaranty Agreement in form and substance reasonably satisfactory to the
Administrative Agent; (c) deliver to the Administrative Agent the items
referenced in Section 4.01(a)(iii)(A)-(C), (v), (vi) and (vii) with respect to
the Parent; (d) solely to the extent requested by the Administrative Agent in
its reasonable discretion, deliver to the Administrative Agent a favorable
opinion of counsel (which counsel shall be reasonably acceptable to the
Administrative Agent), addressed to the Administrative Agent and each Lender, as
to such matters concerning the Parent and the Guaranty Agreement as the
Administrative Agent may reasonably request; and (e) provide the Administrative
Agent with all documentation and other information that the Administrative Agent
or any Lender (through the Administrative Agent) reasonably requests in order to
comply with the Administrative Agent’s or such Lender’s obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act, and the results of any such “know your customer” or similar
investigation conducted by the Administrative Agent or any Lender shall be
reasonably satisfactory to the Administrative Agent or such Lender.

1.9 Section 7.01. The proviso to Section 7.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

provided, that notwithstanding the foregoing clauses of this Section 7.01, in no
event shall (i) any Liens (other than Permitted Borrowing Base Property Liens)
encumber any of the Borrowing Base Properties (or any income therefrom or
proceeds thereof), (ii) any Liens (other than Permitted Collateral Liens)
encumber any of the Collateral (or any proceeds thereof) or (iii) any Liens
encumber assets of the Parent at any time that it is not a Guarantor, (other
than Liens described in clauses (a), (b), (c), (h), (j) and (o) of this
Section 7.01).

1.10 Section 7.02. The proviso to Section 7.02 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

provided, that notwithstanding the foregoing, in no event shall (i) the Parent
or any of its Subsidiaries make an Investment in reliance on any of clauses
(b)(ii), (c), (d) and (e) of this Section 7.02 if, immediately before or
immediately after giving effect thereto, an Event of Default has occurred and is
continuing or would result therefrom and (ii) the Parent be permitted to make
any Investment at any time that it is not a Guarantor, except as permitted under
Section 7.14.

 

4



--------------------------------------------------------------------------------

1.11 Section 7.03. The proviso to Section 7.03 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

provided, that notwithstanding the foregoing clauses of this Section 7.03, in no
event shall (i) any Affiliated Investor that owns a Borrowing Base Property be
an obligor with respect to any Indebtedness (other than Indebtedness permitted
under clauses (a) and (e) of this Section 7.03 and unsecured Indebtedness
permitted under clause (c) of this Section 7.03) or (ii) the Parent be an
obligor with respect to any Indebtedness at any time that it is not a Guarantor.

1.12 Section 7.08. Clause (i) of the proviso to Section 7.08 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(i) transactions between or among ESR OP and its Subsidiaries at any time that
the Parent is not a Guarantor, and transactions between or among the Parent and
its Subsidiaries at any time that the Parent is a Guarantor

1.13 New Section 7.14. Article VII of the Credit Agreement is hereby amended by
inserting at the end thereof the following as Section 7.14 thereof:

7.14. Parent Covenants. Notwithstanding anything to the contrary contained in
any Loan Document, at any time that the Parent is not a Guarantor the Parent
shall not directly or indirectly enter into or conduct any business other than
in connection with the ownership, acquisition and disposition of interests in
ESR OP and, if applicable, direct interests in ESR OP, and the management of the
business of ESR OP, and such activities as are incidental thereto, all of which
shall be solely in furtherance of the business of ESR OP. The Parent shall not
own any assets other than (i) interests, rights, options, warrants or
convertible or exchangeable securities of ESR OP, (ii) assets that have been
distributed to the Parent by its Subsidiaries in accordance with Section 7.06
that are held for ten (10) Business Days or less pending further distribution to
equity holders of the Parent, (iii) assets received by the Parent from third
parties (including the Net Cash Proceeds from any issuance and sale by the
Parent of any its Equity Interests), that are held for ten (10) Business Days or
less pending contribution of same to ESR OP, (iv) such bank accounts or similar
instruments as it deems necessary to carry out its responsibilities under the
Organization Documents of ESR OP and (v) other tangible and intangible assets
that, taken as a whole, are de minimis in relation to the net assets of ESR OP
and its Subsidiaries, but which shall in no event include any Equity Interests
other than those permitted in clauses (i) and (iii) of this sentence. Nothing in
this Section 7.14 shall prevent the Parent from (i) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (ii) the performance of its obligations with respect to the
Loan Documents, (iii) any public offering of its common stock or any other
issuance or sale of its Equity Interests, (iv) the payment of

 

5



--------------------------------------------------------------------------------

dividends, (v) making contributions to the capital of ESR OP, (vi) participating
in tax, accounting and other administrative matters as a member of the
consolidated group of the Parent and ESR OP, (vii) providing indemnification to
officers, managers and directors, (viii) any activities incidental to compliance
with the provisions of the Securities Act of 1933, as amended, the Exchange Act
of 1934, as amended, any rules and regulations promulgated thereunder, and the
rules of national securities exchanges, in each case, as applicable to companies
with listed equity or debt securities, as well as activities incidental to
investor relations, shareholder meetings and reports to shareholders or
debtholders and (ix) any activities incidental to the foregoing.

1.14 New Section 10.23. Article X of the Credit Agreement is hereby amended by
inserting the following as Section 10.23 thereof:

Neither the Parent (whether in its capacity as a general partner of ESR OP or
otherwise), so long as the Parent is not a Guarantor, nor any of its Affiliates
or its Affiliates’ past, present or future shareholders, partners, members,
officers, employees, servants, executives, directors, agents or representatives,
in each case other than the Borrowers and Guarantors (each such Person that is
not a Borrower or Guarantor, an “Exculpated Party”) shall be liable for payment
of any Obligations due hereunder or under any other Loan Document. The sole
recourse of the Lenders and the Administrative Agent for satisfaction of the
Obligations due hereunder or under any other Loan Document shall be against the
Borrowers, the Guarantors and their respective assets and not against any assets
or property of any Exculpated Party. In the event that an Event of Default
occurs, no action shall be brought against any Exculpated Party by virtue of its
direct or indirect ownership interest in the Borrowers, the Guarantors or their
respective assets, and, in the event of any foreclosure on the Collateral, no
judgment for any deficiency upon the Obligations due hereunder or under any
other Loan Document shall be obtainable by the Lenders or the Administrative
Agent against any Exculpated Party.

SECTION 2. Conditions of Effectiveness. This Agreement shall not become
effective until the date on which the Administrative Agent shall have received
counterparts of this Agreement duly executed by the Loan Parties, the
Administrative Agent, each Lender and the L/C Issuer.

SECTION 3. Representations and Warranties. After giving effect to this
Agreement, the Borrowers, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct on the date hereof in all material respects with the same force and
effect as if made on such date (except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(y) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language

 

6



--------------------------------------------------------------------------------

shall be true and correct in all respects as of such date after giving effect to
such qualification). Each Borrower represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Administrative Agent and the Lenders that:

(a) it has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and the transactions contemplated hereby and
has taken or caused to be taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby;

(b) no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Agreement;

(c) this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;

(d) no Default or Event of Default has occurred and is continuing;

(e) the execution, delivery and performance of this Agreement will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any Contractual Obligation of any Loan Party or any
of its Subsidiaries; and

(f) nothing contained in this Agreement, (i) impairs the validity, effectiveness
or priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred or (ii) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

SECTION 4. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations (except the
guaranty of the Obligations by the Parent which is released hereby) continues to
be in full force and effect and is hereby ratified and confirmed in all respects
and shall apply to the Credit Agreement, as amended hereby, and all of the other
Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.

SECTION 5. Costs and Expenses. The Borrowers acknowledge and agree that their
payment obligations set forth in Section 10.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby, including, but not limited to, the reasonable
fees and disbursements of Kaye Scholer LLP, counsel to the Administrative Agent.

SECTION 6. Ratification.

(a) Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations without defense, counterclaim
or offset of any kind whatsoever, and (ii) reaffirms and admits the validity and
enforceability of the Credit Agreement and the other Loan Documents.

 

7



--------------------------------------------------------------------------------

(b) This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default or Event of Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the Credit Agreement, any of the instruments or
agreements referred to therein or any of the transactions contemplated thereby.

SECTION 7. Release of Empire State Realty Trust, Inc. as a Guarantor. The
Administrative Agent, each Lender and the L/C Issuer hereby releases Empire
State Realty Trust, Inc. from all of its obligations under the Guaranty
Agreement, effective upon this Agreement becoming effective in accordance with
its terms.

SECTION 8. Modifications. Neither this Agreement, nor any provision hereof, may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.

SECTION 9. References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as the Credit Agreement
may in the future be amended, restated, supplemented or modified from time to
time.

SECTION 10. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.

SECTION 11. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 12. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

SECTION 13. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.

 

8



--------------------------------------------------------------------------------

SECTION 14. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

[The remainder of this page left blank intentionally]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the
undersigned Lenders have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.

 

BORROWERS:

 

EMPIRE STATE REALTY OP, L.P.

By:   /S/ David A. Karp   Name: David A. Karp   Title: Executive Vice President
ESRT EMPIRE STATE BUILDING, L.L.C. By:   /S/ David A. Karp   Name: David A. Karp
  Title: Executive Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:

 

EMPIRE STATE REALTY TRUST, INC.

By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

ESRT 1359 BROADWAY, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

ESRT 500 MAMARONECK AVENUE, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

ESRT 10 BK ST., L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

ESRT 103-107 MAIN ST., L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

ESRT METRO TOWER, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

ESRT MANAGEMENT, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

MALKIN PROPERTIES, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

MALKIN PROPERTIES OF NEW YORK, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

ESRT HOLDINGS TRS, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

ESRT MANAGEMENT TRS, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

ESRT DINING AND FITNESS TRS, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

ESRT CLEANING TRS, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

ESRT OBSERVATORY TRS, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

 

ESRT MH HOLDINGS, L.L.C. By:   /S/ David A. Karp  

Name: David A. Karp

Title:   Executive Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and the
L/C Issuer By:   /s/ Ann E. Kenzie  

Name: Ann E. Kenzie

Title:   Senior Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Michelle Latzoni  

Name: Michelle Latzoni

Title:   Authorized Signatory

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ John C. Rowland  

Name: John C. Rowland

Title:   Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:   /s/ Matthew Ricketts  

Name: Matthew Ricketts

Title:   Managing Director

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Jason R. Weaver  

Name: Jason R. Weaver

Title:   SVP

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

RBS CITIZENS, as a Lender By:   /s/ Samuel A. Bluso  

Name: Samuel A. Bluso

Title:   Senior Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Denise Smyth  

Name: Denise Smyth

Title:   Senior Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as a Lender By:   /s/ Naomi Azachi  

Name: Naomi Azachi

Title:   Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Rita Lai   Name: Rita Lai  
Title: Authorized Signer

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Robert D. Gominiak   Name: Robert D. Gominiak   Title: Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Lender

By:   /s/ J.T. Johnston Coe   Name: J.T. Johnston Coe   Title: Managing Director
By:   /s/ Joanna Soliman   Name: Joanna Soliman   Title: Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:   /s/ Tina Morgan Aziz   Name: Tina Morgan
Aziz   Title: Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Henry Pennell   Name:
Henry Pennell   Title: Vice President

 

Signature Page to Second Amendment to Empire Credit Agreement